EXHIBIT 10.55

KB HOME
2014 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
This Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”)
is made on [DATE] (“Grant Date”) by and between KB Home, a Delaware corporation
(the “Company”), and [NAME] (“Employee”). Capitalized terms used in this
Agreement and not defined herein have the respective meanings given to them in
the KB Home 2014 Equity Incentive Plan (“Plan”).
A G R E E M E N T
1.    Award. Subject to the terms of the Plan and this Agreement, the Company
hereby awards to Employee (the “Award”) a target number of [NUMBER]
performance-based Restricted Stock Units (the “Target Restricted Stock Units”).
Except as otherwise set forth in the Plan or this Agreement, (i) the Award
represents the right to receive a percentage of the Target Restricted Stock
Units upon vesting thereof (the “Award Shares”), with each Award Share
representing the right to receive one (1) Share of Common Stock of the Company,
and (ii) unless and until the Award has vested in accordance with the terms of
this Agreement, Employee shall not have any right to the issuance or delivery of
any Shares underlying the applicable Award Shares, any right as a stockholder
with respect to such Shares, or any other consideration in respect of the Award
or the applicable Award Shares. A copy of the Plan is attached hereto and/or is
available upon request, and is made a part hereof.
2.    Vesting and Delivery of Award. Subject to Section 3 below, a percentage of
the Award will vest based on satisfaction of the performance conditions and the
other terms set forth in Attachment A to this Agreement as determined by the
Committee in its sole discretion, which determination will be made on a date
(“Determination Date”) that is no later than ninety (90) days after the end of
the Performance Period (as defined in Attachment A), subject to Employee’s being
employed from the Grant Date through to and including the Determination Date by
the Company or any “subsidiary corporation” as defined in Section 424(f) of the
Code and any applicable regulations promulgated thereunder or any other entity
of which a majority of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company (each, a “Subsidiary”).
Subject to the terms of the Plan and this Agreement, the Shares corresponding to
the percentage of the Award that vests hereunder shall be delivered directly or
indirectly to Employee (or Employee’s estate or permitted beneficiary(ies) in
the event of the Employee’s death) within thirty (30) days following the
Determination Date; provided that Employee (or Employee’s estate or permitted
beneficiary(ies)) has paid to the Company the amount of any applicable taxes the
Company is required to withhold. At Employee’s (or Employee’s estate’s or
permitted beneficiary(ies)’) discretion, Employee (or Employee’s estate or
permitted beneficiary(ies)) may direct the Company to withhold Shares to satisfy
any such tax withholding obligation.
3.    Forfeiture of Award. Employee will immediately forfeit all rights, title
and interests in and to any and all of the Award, without any consideration,
that is unvested on the date Employee experiences a Termination of Service other
than a Termination of Service that occurs as a result of (a) Employee’s
Retirement that occurs no earlier than one (1) year after the Grant Date, or (b)
Employee’s death or Disability. Such forfeiture of the Award will also result in
Employee immediately forfeiting any and all right to payment of any
corresponding Dividend Equivalent (as defined in Section 4 below). The
Committee, in its discretion, may accelerate the vesting under this Agreement
for some or all of the Award at any time, subject to the limitations on
acceleration set forth in the Plan. If and to the extent so accelerated, vesting
will occur as of the date or upon the occurrence of the condition specified by
the Committee.
(a)     If Employee Retires on a date that occurs one (1) year after the Grant
Date or later and prior to the Determination Date, Employee will be eligible to
receive only that percentage of Award Shares and

1



--------------------------------------------------------------------------------



Dividend Equivalent amount that Employee would otherwise be eligible to receive
under this Agreement had Employee remained employed through the Determination
Date that is equal to the ratio of the number of full calendar months Employee
was employed by the Company or a Subsidiary (whether as an employee or
otherwise) during the Performance Period and the number of full calendar months
in the Performance Period; provided that Employee will forfeit entirely such
eligibility, without any consideration, if Employee is employed in any capacity
at any time prior to the Determination Date by a competitor of the Company,
including without limitation any subsidiary or affiliate of any such competitor.
For these purposes, the Company shall have the sole right to determine whether
Employee’s Termination of Service constitutes a Retirement, and whether Employee
is employed by a competitor or any subsidiary or affiliate thereof.
(b)     If Employee dies or becomes Disabled, Employee (or Employee’s estate or
permitted beneficiary(ies)) will be eligible to receive the applicable Award
Shares and Dividend Equivalent amount that Employee would otherwise be eligible
to receive under this Agreement had Employee remained employed through the
Determination Date. “Disability” means (i) “disability” as defined in any
employment agreement then in effect between Employee and the Company or
applicable Subsidiary or (ii) if not defined therein, or if there shall be no
such agreement, “disability” as defined in the long-term disability plan then
maintained by the Company or the applicable Subsidiary, or (iii) if there shall
be no plan, a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes Employee to be
unable to perform in all material respects his or her duties and
responsibilities to the Company or applicable Subsidiary or any substantially
similar duties and responsibilities. The Company shall have the sole right to
determine whether Employee’s Termination of Service constitutes a Disability.
4.    Crediting and Payment of Dividend Equivalents. Employee will be credited
with an amount (the “Dividend Equivalent”) equal to the number of Target
Restricted Stock Units multiplied by the amount per Share of any cash dividends
declared by the Board on the outstanding Shares as and when declared with a
record date during the period beginning on the Grant Date and ending on the
Determination Date, or, if earlier, the date on which Employee forfeits any
unvested Award. The Company will pay in cash to Employee an amount equal to the
Dividend Equivalent credited to Employee multiplied by the ratio of (a) the
applicable Award Shares Employee is eligible to receive as determined pursuant
to Attachment A and (b) the Target Restricted Stock Units, as promptly as may be
practicable, but, in any event, no later than the 15th day of the third month
following the end of the first taxable year in which the Determination Date
occurs.
5.    Additional Terms and Adjustments. This Award is made subject to all of the
terms and conditions of the Plan, including without limitation any terms, rules,
or determinations made by the Committee pursuant to its authority under the Plan
and Plan provisions on adjustment of awards, non-transferability, satisfaction
of tax requirements and compliance with other laws.
6.     Additional Restrictions. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales or other transfers of any applicable Award Shares,
including without limitation (a) restrictions under an insider trading or other
Company policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Employee and others following a public offering of the
Company’s securities, (c) stock ownership or holding requirements and (d) the
required use of a specified brokerage firm for such resales or other transfers.
The Award Shares may not be sold, pledged, assigned or transferred in any manner
other than as permitted by the Plan.
7.    California Law. This Agreement will be construed, administered and
enforced in accordance with the laws of the State of California.

2



--------------------------------------------------------------------------------



8.    Compliance With Laws. Employee acknowledges that the Plan and this
Agreement are subject to compliance with all applicable laws and regulations,
the rules of any Securities Exchange, and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. The applicable Award
Shares will be subject to such restrictions, and Employee will, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements.
9.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior and contemporaneous oral and written
agreements and understandings relating to such subject matter. Employee agrees
to be bound by the terms and conditions of this Agreement and of the Plan, and
that in the event of any conflict between this Agreement and the terms of the
Plan, the terms of the Plan will prevail. All designations, determinations,
interpretations, and other decisions under or with respect to this Agreement or
the Award will be within the sole discretion of the Committee, may be made at
any time and will be final, conclusive, and binding upon all persons, including,
but not limited to, the Company, any Subsidiary, Employee, any stockholder and
any employee of the Company or any Subsidiary. EMPLOYEE ACKNOWLEDGES AND AGREES
THAT THE COMMITTEE SHALL ADMINISTER THIS AGREEMENT AND THE AWARD, AND THAT
EMPLOYEE IS BOUND BY, AND THE AWARD IS SUBJECT TO, ANY TERMS, RULES OR
DETERMINATIONS MADE BY THE COMMITTEE.
10.    Non-Transferability. The Award may not be sold, pledged, assigned or
transferred in any manner other than as permitted by the Plan.
11.    No Obligation. Neither the execution and delivery of this Agreement nor
the issuance of the Award or any Shares will confer upon Employee any right to
be employed or engaged in any capacity by the Company or any Subsidiary, or to
continue in such employment or engagement, or will interfere with or restrict in
any way the rights of the Company and any Subsidiary, which rights are hereby
expressly reserved, to discharge Employee at any time.
12.    Notice. Any notice given hereunder to the Company will be addressed to
the Company at its corporate headquarters, attention Senior Vice President,
Human Resources, and any notice given hereunder to Employee will be addressed to
Employee at Employee’s address as shown on the records of the Company.
13.    Section 409A. This Agreement will be interpreted in accordance with
Section 409A of the Code, to the extent applicable, including without limitation
any Treasury Regulations or other Department of Treasury guidance that may be
issued or amended after the date hereof, and will not be amended or modified in
any manner that would cause this Agreement to violate the requirements of
Section 409A. If, following the date hereof, the Committee determines that the
Award may be subject to Section 409A, including such Department of Treasury
guidance as may be issued after the date hereof, the Committee may, in its
discretion, adopt such amendments to this Agreement or adopt such other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to (i) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(ii) comply with the requirements of Section 409A. Notwithstanding anything to
the contrary in the Plan or in this Agreement, Employee agrees that Employee (or
Employee’s estate or permitted beneficiary(ies)) will be solely responsible for
the satisfaction of all taxes, interest and penalties that may be imposed on
Employee or for Employee’s account in connection with this Award (including,
without limitation, any taxes, interest and penalties under Section 409A), and
neither the Company nor its Affiliates will have any obligation to reimburse,
indemnify or otherwise hold Employee (or Employee’s estate or permitted
beneficiary(ies)) harmless from any or all of such taxes, interest or penalties.

3



--------------------------------------------------------------------------------



14.    Rescission. This Agreement and the Award will be subject to rescission by
the Company if an original of this Agreement executed by Employee is not
received by the Company within four weeks of the Grant Date.
15.    Term. Upon forfeiture of all of Employee’s rights, title, and interests
in and to any and all of the Award pursuant to Section 3 above, this Agreement
will terminate and be of no further force or effect.
16.    General. If any provision of this Agreement is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction or as to Employee or
the Award, or would disqualify the Award under any law deemed applicable by the
Committee, such provision will be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of this
Agreement, such provision will be stricken as to such jurisdiction, and the
remainder of this Agreement will remain in full force and effect. Headings are
given to the Sections and subsections of this Agreement solely as a convenience
to facilitate reference. Such headings will not be deemed in any way material or
relevant to the construction or interpretation of this Agreement or any
provision thereof and, in the event of any conflict, the text of this Agreement,
rather than such titles or headings, will control.
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and Employee
have executed this Agreement as of the day and year first above written.
KB HOME




By:
Jeffrey T. Mezger

President and Chief Executive Officer
EMPLOYEE:
By:_______________________________________
[NAME]
Date: _____________________________________



4

